         Case 3:18-cv-00237-DLH-ARS Document 1 Filed 11/19/18 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
                                 EASTERN DIVISION

    CAMPBELL PROPERTY                       :
    MANAGEMENT, LLC,                        :
                                            :
          Plaintiff,                        :
    v.                                      :   CIVIL ACTION NO. ___________
                                            :
    HISCOX, INC.                            :
                                            :
          Defendant.                        :
                                            :
                                            :
                                            :

                               NOTICE OF REMOVAL

         Defendant Lloyd's Syndicate 3624 ("Hiscox")1 files this Notice of Removal of

this action from the District Court of Cass County, North Dakota, pursuant to 28

U.S.C §§ 1441(b) and 1446. The grounds supporting this removal are as follows:

              THE STATE COURT ACTION, PARTIES, AND PLEADINGS

         1.     Plaintiff Campbell Property Management, LLC ("CPM") commenced

a civil action against Hiscox on or about October 26, 2018, in the East Central

Judicial District of Cass County, North Dakota (the "State Court Action"). The State

Court Action is a "civil action" within the meaning of federal law relating to

removal of cases. A true and correct copy of the complaint in the State Court




1   Hiscox was erroneously sued as "Hiscox, Inc."

                                           1
      Case 3:18-cv-00237-DLH-ARS Document 1 Filed 11/19/18 Page 2 of 5



Action is attached as Exhibit "A." Exhibit "A" comprises all process, pleadings, and

orders served upon Hiscox.

      2.     Hiscox was served through its registered agent on October 29, 2018,

and it otherwise received a copy of the complaint in the State Court Action on

November 1, 2018. True and correct copies of the notice of service of process and

certificate of service are attached as Exhibit "B."

      3.     Hiscox has not yet filed a responsive pleading in the State Court

Action, as the period for Hiscox to do so has not yet expired.

      4.     The State Court Action arises out of an insurance coverage dispute

between CPM and Hiscox regarding various claims made against CPM arising out

of the alleged embezzlement of funds by CPM's controller. The insurance policy

Hiscox issued to CPM does not provide coverage for those claims, and Hiscox

denied coverage accordingly. In the State Court Action, CPM asserts claims for

breach of contract and breach of the duties of good faith and fair dealing arising

out of that disclaimer of coverage.

                          JURISDICTION AND VENUE

      5.     This Court has original jurisdiction over this action under 28 U.S.C

§ 1332(a) and removal jurisdiction over this action under 28 U.S.C. § 1441(a).

      6.     CPM is a limited liability company organized under North Dakota

law, and its principal place of business is in Fargo, North Dakota. (Compl. ¶ 2.)



                                           2
      Case 3:18-cv-00237-DLH-ARS Document 1 Filed 11/19/18 Page 3 of 5



For purposes of diversity jurisdiction, CPM is a citizen of North Dakota.

      7.     At all pertinent times, Hiscox was, and still is, one of several

syndicates who severally underwrite insurance in the insurance market commonly

known as Lloyd's of London, England ("Lloyd's"). Hiscox is wholly backed by

Hiscox Dedicated Corporate Member Ltd., which is a corporation registered,

domiciled, and with its principal place of business in the United Kingdom.2 (Decl.

of Helen Weinstein ¶ 4.3) For purposes of diversity jurisdiction, Hiscox is a citizen

of the United Kingdom.

      8.     Hiscox and CPM therefore are diverse from one another.

      9.     The amount in controversy exceeds $75,000, exclusive of interests and

costs. (Compl. ¶¶ 4, 36, 42.)

      10.    This Court is the United States District Court for the district and

division where the State Court Action is pending. Venue therefore is proper in this

Court pursuant to 28 U.S.C. § 1441(a).

                       NOTICE OF REMOVAL IS TIMELY

      11.    This Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b),



2 The erroneously named party "Hiscox, Inc." is a corporation incorporated under
Delaware law, and its principal place of business is in New York. (Compl. ¶ 3;
Weinstein Decl. ¶ 7.) For purposes of diversity jurisdiction, Hiscox, Inc. is a citizen
of both Delaware and New York. Hiscox, Inc. and CPM therefore are diverse from
one another.
3 A copy of this Declaration is attached as Exhibit "C."



                                          3
      Case 3:18-cv-00237-DLH-ARS Document 1 Filed 11/19/18 Page 4 of 5



because it is filed within thirty days after the date Hiscox was served with or

otherwise received a copy of the complaint in the State Court Action.

                      NOTICE FILED IN STATE COURT

      12.   Pursuant to 28 U.S.C. § 1446(d) written notice of the filing of this

Notice of Removal will be given to CPM's counsel of record, and a copy of the

Notice of Removal will be filed with the Clerk of Court for the District Court of

Cass County, North Dakota.4

      For these reasons, Hiscox respectfully requests that the State Court Action

be removed to this Court.

      Respectfully submitted, this 19th day of November, 2018.

                                      CAHILL LAW OFFICE, P.A.

                                             /s/ Scott M. Strand
                                      Scott M. Strand (#05942)
                                      scott@cahill-lawyers.com
                                      403 Center Avenue, Suite 200
                                      PO Box 1238
                                      Moorhead, MN 56561-1238
                                      Tel: (218) 236-4900
                                      Fax: (218) 236-4909




4CPM has not yet filed its Complaint in the State Court Action. Unlike Federal
Rule of Civil Procedure 3, the North Dakota Rules of Civil Procedure specify that
an action is commenced by service of a complaint, not filing of a complaint. Compare
N.D. R. Civ. P. 3 with Fed. R. Civ. P. 3.

                                         4
Case 3:18-cv-00237-DLH-ARS Document 1 Filed 11/19/18 Page 5 of 5



                             CLYDE & CO US LLP

                             Scott F. Bertschi (admission pending)
                             scott.bertschi@clydeco.us
                             Brandon R. Gossett (admission pending)
                             brandon.gossett@clydeco.us

                             271 17th Street NW, Suite 1720
                             Atlanta, Georgia 30363
                             Tel: (404) 410-3150
                             Fax: (404) 410-3151

                             ATTORNEYS FOR DEFENDANT
                             LLOYD'S SYNDICATE 3624,
                             ERRONEOUSLY SUED AS "HISCOX,
                             INC."




                               5
